Name: Council Regulation (Euratom, ECSC, EEC) No 914/78 of 2 May 1978 amending the Staff Regulations of officials of the European Communities as regards the allowance referred to in Article 4a of Annex VII to the Staff Regulations
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  executive power and public service;  EU institutions and European civil service
 Date Published: nan

 No L 119/8 Official Journal of the European Communities 3 . 5. 78 COUNCIL REGULATION (EURATOM, ECSC, EEC) No 914/78 of 2 May 1978 amending the Staff Regulations of officials of the European Communities as regards the allowance referred to in Article 4a of Annex VII to the Staff Regula ­ tions THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities , and in particular Article 24 thereof, Having regard to the proposal from the Commission submitted after consulting the Staff Regulations Committee, Having regard to the opinion of the European Parlia ­ ment ('), Having regard to the opinion of the Court of Justice , Whereas Regulation (EEC, Euratom , ECSC) No 259/68 (2 ) as last amended by Regulation (Euratom, ECSC, EEC) No 912/78 (3 ), lays down in Article 2 the Staff Regulations of officials of the European Commu ­ nities and in Article 3 the conditions of employment of other servants of the European Communities ; whereas it is for the Council , acting by a qualified majority on a proposal from the Commission and after consulting the other institutions concerned, to amend the Staff Regulations and the conditions of employment ; Whereas it seems desirable to make the allowance referred to in Article 4a of Annex VII to the Staff Regulations permanent, HAS ADOPTED THIS REGULATION : Article 1 1 . In Annex VII the word 'temporary' shall be deleted from the title of Section 2a and from the first sentence of Article 4a . 2 . The second sentence of Article 4a of Annex VII shall be replaced by the following : 'The amount of this allowance shall be determined by the Council in accordance with the procedure laid down in Article 65 (3) of the Staff Regula ­ tions .' Article 2 The amount of this allowance as it is shown in Article 3 of Regulation (EEC, Euratom, ECSC) No 2859/77 (4) shall remain applicable until it is amended by the Council , acting in accordance with the procedure laid down in Article 65 (3) of the Staff Regulations . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 May 1978 . For the Council The President K. B.ANDERSEN (!) OJ No C 140 , 13 . 11 . 1974, p. 20 . I1 ) OJ No L 56, 4 . 3 . 1968 , p. 1 . ( 3 ) Sec page 1 of this Official Journal . ( 4 ) OJ No L 330 , 23 . 12 . 1977 , p. 1 .